DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.

Withdrawn Rejection
The rejection of claims 52, 53, and 56, under 35 U.S.C. 103 as being unpatentable over Poulos et al. Stem Cell Reports. 2015 10;5(5):881-894 (hereinafter referred to as Poulos et al) in view of Abbuehl et al. Cell Stem Cell. 2017 Aug 3;21(2):241-255 (hereinafter referred to as Abbuehl et al), Poulos et al. Blood (2015) 126 (23): 781 (hereinafter referred to as the 781 publication) and Flurkey et al. 2007. In the mouse in biomedical research 2nd edition. Pp. 637-672 (hereinafter referred to as Flurkey et al), and Wolff. Bone Marrow Transplant 29, 545-552 (2002) (hereinafter referred to as Wolff), is withdrawn.  The amendments cancel these claims, rendering their rejection moot.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 14, 27, 49-51, 54-55, 57-59 and 61, as amended, originally and previously presented, and newly added, are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. Stem Cell Reports. 2015 10;5(5):881-894 (hereinafter referred to as Poulos et al) in view of Abbuehl et al. Cell Stem Cell. 2017 Aug 3;21(2):241-255 (hereinafter referred to as Abbuehl et al), Poulos et al. Blood (2015) 126 (23): 781 (hereinafter referred to as the 781 publication) and Flurkey et al. 2007. In the mouse in biomedical research 2nd edition. Pp. 637-672 (hereinafter referred to as Flurkey et al).
Regarding claims 1 and 61- Poulos et al teaches the isolation of HSCs from bone marrow (Supplemental methods, ex vivo hematopoietic stem and progenitor cell co-cultures). Furthermore, Poulos et al teaches a co-culture system in which CD45+ LKS hematopoietic stem and progenitor cells (HSPCs) were cultured on a feeder layer of Akt1 activated bone marrow endothelial (BMEC-Akt1) cells (i.e. hematopoietic cells contacted with bone marrow endothelial cells) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs). Hematopoietic cells were assayed after co-culture for nine days (i.e. incubated for a period of time to produce a mixed population) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs). They were assessed for long-term, multi-lineage engraftment capacity by transplanting CD45.2+ (HSCs) cells into lethally irradiated CD45.1+ recipients with CD45.1+ whole bone marrow cells as a competitive dose (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs). BMEC-Akt1 co-cultured CD45+ cells show stable engraftment in recipient mice compared to CD45+ cells co-cultured with Akt-1 activated bone marrow stromal (BMS-Akt1) cells or feeder-free controls (i.e. increased engraftment compared to a control population not treated with BMECs) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Fig. 3d and f). Additionally, Poulos et al teaches that transplantation of BMEC-Akt1 cells following a myeloablative dose of total body irradiation (TBI) led to a rapid recovery of total white blood cells, red blood cells, and platelets compared to BMS-Akt1 cells or a PBS control (transplantation of BMEC-Akt1 promoted hematopoietic regeneration, paragraph 01-02; Niche-Specific ECs promote efficient hematopoietic recovery, paragraph 01; Fig. 6b and 7b; Supplementary figure 5b). As white blood cells include both B-cells and T-cells, the teachings of Poulos et al meet the limitation of “wherein the BMECs enhance B cell and T cell output in the subject”. Lastly, Poulos et al teaches that therapeutic transplantation of BM endothelium, with the infusion of newly discovered pro-HSPCs factors, may create a permissive microenvironment that promotes an increase in the number of engrafted HSPCs following bone marrow transplantation, accelerating the rate of hematopoietic recovery following radiation or chemotherapy regimens and decreasing the morbidity and mortality associated with life-threatening pancytopenias (Discussion, paragraph 06). 
Regarding claim 2- Poulos et al teaches that the hematopoietic cell population comprises CD45+, lineage-, cKIT+, and SCA1+ (CD45+LKS cells) HSCs (claim 2a) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures). Furthermore, BMEC-Akt1 cells were derived from bone marrow (claim 2c) (Summary; Introduction, paragraph 03; Supplemental material, Murine Bone Marrow Endothelial and Stromal Cell Isolation and Culture). Lastly, Poulos et al teaches that bone marrow reconstitution, hematopoietic recovery, or self-renewal of the hematopoietic stem cell population is improved following transplantation of either HSCs that were in contact with BMEC-Akt1 cells (BMEC-Akt1 supports the ex vivo culture of repopulating HSCs) or BMEC-Akt1 cells themselves (Transplantation of BMEC-Akt1 promotes hematopoietic recovery) compared to HSCs not contacted with BMEC-Akt1 cells or BMS-Akt1 cells, respectively (claim 2g).
Regarding claim 3- Poulos et al teaches that HSCs were isolated (i.e. purified) by depleting terminally differentiated HSCs with a commercially available lineage cell depletion kit, stained for cKIT and Sca1, and sorted for lineage- cKIT+ SCA1+ (LKS) cells (Supplemental methods, ex vivo hematopoietic stem and progenitor cell co-cultures). Furthermore, prior to transplantation, HSCs were separated from BMEC-Akt1 cells by cell sorting using CD45.2+ cells as a marker for HSCs (BMEC-Akt1 supports the ex vivo culture of repopulating HSCs).
Regarding claim 4- Poulos et al teaches that HSCs were isolated from bone marrow (Supplemental methods, ex vivo hematopoietic stem and progenitor cell co-cultures).
Regarding claim 12- Poulos et al teaches that transplantation of Akt1-activated bone marrow derived endothelial cells (BMEC-Akt1) enhanced regenerative hematopoiesis following myeloablative irradiation (Summary; Introduction, paragraph 03; Transplantation of BMEC-Akt1 promotes hematopoietic regeneration). Transplantation of BMEC-Akt1 cells resulted in a rapid recovery of total white blood cells, red blood cells, and platelets (transplantation of BMEC-Akt1 promoted hematopoietic regeneration, paragraph 01-02; Niche-Specific ECs promote efficient hematopoietic recovery, paragraph 01; Fig. 6b and 7b; Supplementary figure 5b). As white blood cells include both B-cells and T-cells the teachings of Poulos et al meet the limitation of “wherein the BMECs enhance B cell and T cell output in the subject”. Poulos et al further teaches that transplantation of hematopoietic stem cells (HSCs) co-cultured with BMEC-Akt1 cells demonstrated stable engraftment that was increased compared to HSC-s co-cultured with Akt1-activated bone marrow stromal (BMS) cells or feeder-free controls (BMEC-Akt1 supports the ex vivo culture of repopulating HSCs; Fig 3d and f). Lastly, Poulos et al teaches that BMEC-Akt1, BMS, and HSCs were transplanted via retro-orbital injection (i.e. infusion) (BM endothelial and stromal transplantation; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures). 
Regarding claim 14- Poulos et al teaches that the subject for transplantation was exposed to sub-lethal or lethal irradiation (i.e. has a bone marrow disease) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Transplantation of BMEC-Akt1 promotes hematopoietic regeneration; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures; Supplemental material, In vivo bone marrow endothelial and stromal cell transplantation).
Regarding claim 27- Poulos et al teaches that subjects were exposed to 700 rads of TBI, corresponding to an LD50 myeloablative dose, and transplanted with BMEC-Akt1 cells (Transplantation of BMEC-Akt1 promotes hematopoietic regeneration). Mice transplanted with BMEC-Akt1 cells displayed a rapid recovery of total white blood cells, red blood cells, and platelets in peripheral blood (i.e. rejuvenation of HSC and vascular function) and reached a steady state by day 21 (Transplantation of BMEC-Akt1 promotes hematopoietic regeneration).
Regarding claim 49- Poulos et al teaches that the hematopoietic cell population comprises CD45+, lineage-, cKIT+, and SCA1+ (CD45+LKS cells) HSCs (claim 49a) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures). Furthermore, BMEC-Akt1 cells were derived from bone marrow (claim 49b) (Summary; Introduction, paragraph 03; Supplemental material, Murine Bone Marrow Endothelial and Stromal Cell Isolation and Culture). Lastly, the subject for transplantation was exposed to sub-lethal or lethal irradiation (i.e. a bone marrow disease) (claim 49c) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Transplantation of BMEC-Akt1 promotes hematopoietic regeneration; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures; Supplemental material, In vivo bone marrow endothelial and stromal cell transplantation).
Regarding claim 50- Poulos et al teaches that HSCs were isolated (i.e. purified) by depleting terminally differentiated HSCs with a commercially available lineage cell depletion kit, stained for cKIT and Sca1, and sorted for lineage- cKIT+ SCA1+ (LKS) cells (Supplemental methods, ex vivo hematopoietic stem and progenitor cell co-cultures). Furthermore, prior to transplantation, HSCs were separated from BMEC-Akt1 cells by cell sorting using CD45.2+ cells as a marker for HSCs (BMEC-Akt1 supports the ex vivo culture of repopulating HSCs).
Regarding claim 51- Poulos et al teaches that HSCs were isolated from bone marrow (Supplemental methods, ex vivo hematopoietic stem and progenitor cell co-cultures).
	Regarding claims 54 and 57- Poulos et al teaches that mice were subjected to 700 rads of TBI, corresponding to an LD50 myeloablative dose (Transplantation of BMEC-Akt1 promotes hematopoietic recovery).
Regarding claim 55- Poulos et al teaches that the subject for transplantation was exposed to sub-lethal or lethal irradiation (i.e. a bone marrow disease) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Transplantation of BMEC-Akt1 promotes hematopoietic regeneration; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures; Supplemental material, In vivo bone marrow endothelial and stromal cell transplantation).
Regarding claims 58 and 59- Poulos et al teaches that BMECs are defined as VECAD+ CD31+ Lineage- CD45- Ter119- cells (Supplemental Fig. 2 and 3; Supplemental experimental procedures-Murine bone marrow endothelial and stromal cell isolation and culture). Additionally, they teach that BMECs were isolated first depleting bone marrow of terminally differentiated hematopoietic stem cells using a lineage depletion kit and subsequently isolating BMECs by sorting for VECAD+ CD31+ CD45- cells (Supplemental experimental procedures- Murine bone marrow endothelial and stromal cell isolation and culture).
However, while Poulos et al teaches transplanting HSCs or BM endothelial cells individually resulted in increased HSC engraftment and/or recovery of the hematopoietic system, they fail to teach transplanting a mixed hematopoietic cell/BM endothelial cell population, wherein the BMECs are derived from a young individual 35 years of age or less, into a subject in need thereof to promote engraftment (claim 1) or to promote hematopoietic recovery in a subject undergoing a myelosuppressive regimen (claim 12). 
Regarding claims 1 and 12- The 781 publication teaches that Akt-activated endothelial cells within the hematopoietic microenvironment, are indispensable for supporting HSC self-renewal during both steady-state and regenerative hematopoiesis (Paragraph 02). Furthermore, the 781 publication teaches that young BMECs maintain high levels of Akt signaling, whereas aged endothelial cells exhibit preferential signaling through MAPK (Paragraph 02). Additionally, they demonstrated using an HSC/ endothelial cell co-culture system that aged BMECs cultured with HSCs from young mice inhibited the expansion and repopulating capacity of the HSCs (Paragraph 02). Importantly, the 781 application teaches that aged HSPCs co-cultured with young BMECs maintain their functional capacity and that the transplantation of young BMECs can enhance hematopoietic recovery and restore HSC function following myeloablative injury in aged mice (Paragraphs 02-03). The teachings of the 781 application regarding “young” BMECs are interpreted as encompassing BMECs derived from a young individual 35 years or less. 
Furthermore, Flurkey et al teaches that mice mature between about 3-6 months, are middle aged between 10-14 months, and are considered aged or old around 18-24 months (Page 645, Fig. 20-3). These ages correspond to human ages of about 20-30, 38-47, and 56-69, respectively (Page 645, Fig. 20-3). Therefore, a mouse would be considered young under the age of about 10 months, or 38 years in terms of a human subject, and would therefore encompass an individual under 38 years of age.
Abbuehl et al teaches that successful engraftment of exogenous HSCs requires a competitive advantage over endogenous HSCs, which is achieved by eliminating host marrow cells by combinations of chemotherapeutics and irradiation (Introduction, paragraph 01). However, because of these treatments, post-transplant patients suffer from myelosuppression for weeks and have deteriorated adaptive immunity, which increases the risk of opportunistic infections (Introduction, paragraph 01). Therefore, approaches which increase post-transplantation myelopoiesis and B lymphopoiesis may alleviate HSC transplant related complications (Introduction, paragraph 01). Abbuehl et al further teaches that the bone marrow niche is important for HSC engraftment and expansion/recovery, and that different hematopoietic populations are supported by distinct types of niches (Introduction, paragraph 02). Lastly, Abbuehl et al teaches that co-transplantation of a bone marrow niche supporting cell (primary bone marrow stromal cells) with HSCs markedly improved the expansion of donor-derived HSCs in irradiated hosts and reduced side effects such as neutropenia or B lymphocytopenia (Introduction, paragraph 03).

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of promoting HSC engraftment and the recovery of the hematopoietic system taught by Poulos et al to include co-administering BMECs obtained from a young individual 35 years of age or less with HSCs. One of ordinary skill in the art would be motivated to utilize young BMECs from individuals 35 years of age or less as the 781 publication teaches that young mouse BMECs maintain higher levels of Akt signaling, are better able to support HSC recovery during myeloablative injury, and can support and rejuvenate the function of aged HSCs, and Flurkey et al teaches that the age equivalent of young mice for human subjects is about 38 years of age or less. One of ordinary skill in the art would have a reasonable expectation of success as Poulos et al teaches that transplantation of BMEC-Akt1 cells were able to support recovery of HSCs and the hematopoietic system post-irradiation, and the 781 publication teaches that young BMECs express higher levels of Akt1, are better able to support HSC function, and are better able to support recovery of the hematopoietic system when compared to aged HSCs. As such, one of ordinary skill would have a reasonably expectation that replacing BMECs with young BMECs would further promote HSC recovery and function. 
Additionally, one of ordinary skill in the art would have been motivated to co-administer BMECs with HSCs, as Abbuehl et al teaches that co-transplantation of a bone marrow niche supporting cell with HSCs improved HSC engraftment and regeneration. BMECs, like bone marrow stromal cells, were known for their role in supporting HSCs in the bone marrow niche, as taught by Poulos et al. Furthermore, Poulos et al teaches that transplantation of HSCs which have been co-cultured with BMEC-Akt1 cells led to increased HSC engraftment and the regeneration of the hematopoietic system during transplantation (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs). Therefore, one of ordinary skill would have been motivated to co-transplant HSCs with BMECs to further improve HSC engraftment and recovery of the hematopoietic system, as was taught by Abbuehl et al with another bone marrow niche supporting cell type. One of ordinary skill would have a reasonable expectation of success as Poulos et al teaches that HSCs co-cultured with BMEC-Akt1 cells demonstrated improved engraftment and recovery during transplantation, and that transplantation of BMEC-Akt1 cells alone promoted HSC recovery, both lines of evidence indicating the niche supporting role of BMEC-Akt1 cells.

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 
Applicant submits that the above combined art does not teach the newly added limitations, “where the subject comprises an aged hematopoietic system” and “where the BMECs enhance B cell and T cell output in the hematopoietic system in the subject”.
In response, Applicant is not giving the term “aged hematopoietic system” its broadest reasonable interpretation.  The specification mentions this term twice in [0225] (citation from the Pre-Grant Publication).  The first recites, “However, it is not clear if this protective effect extends to an aged hematopoietic system”.  The second recites, “The results demonstrated that ECs can act as a supportive cell therapy, protecting the aged BM microenvironment following radiation-mediated injury and promoting the rejuvenation of an aged hematopoietic system.”  The specification does not provide any definition for “an aged hematopoietic system”.  Thus, ANY age of a hematopoietic system beyond its conception is considered “aged” because aging is time-dependent.  The specification describes treatment to hematopoietic systems that are in some way compromised by disease or age-associated decline.  Thus, given the great breadth of “an aged hematopoietic system”, the rejection of record still encompasses its limitations.  
Applicant submits that Example 8 provides evidenced of unexpected results and cites a portion of the specification describing how the infusion of young endothelial cells, or co-infusion of young endothelial cells with aged whole bone marrow, resulted in enhanced B cell and T cell output in aged mice, increased survival, hematopoietic progenitor activity, and HSC engraftment.  
In response, the 781 publication teaches Akt-activated endothelial cells are indispensable to HSC self-renewal. Young bone marrow endothelial cells (BMECs) maintain high levels of Akt signaling compared to aged endothelial cell.  Young BMECs restore the functional capacity of aged hematopoietic stem/progenitor cells.  Young BMECs enhance hematopoietic recovery while restoring HSV function following myeloablative injury in mice.  See rejection above.  Therefore, considering of the cited art above, Applicant’s results in Example 8 would not be unexpected.
	In conclusion, the rejection of record in maintained and extended to the new claims.  The prior art teaches the breadth of the new claim limitations and therefore renders the claims obvious.

Claim Objections
Claims 2 and 49 are objected to because of the following informalities:  These claims recite a series of alternative options.  After each option, “or” is recited.  This is grammatically incorrect.  Removal of all recitations of “or” except the last incidence would be remedial.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “aging of the hematopoietic stem cell population is delayed” in (g).  There is insufficient antecedent basis for this limitation in the claim.  It is not apparent if this limitation refers to the hematopoietic stem cells present in the provided hematopoietic cell, the mixed hematopoietic cell/BM endothelial cell population, or the hematopoietic stem cells endogenous to the subject.  As such, the metes and bound of the limitation are not apparent.
Claim 2 also recites, “one or more bone marrow reconstitution, hematopoietic recovery, or self-renewal of the hematopoietic stem cell population is improved compared to the control hematopoietic stem cell population”.  This recitation appears to be referring to reconstitution, hematopoietic recovery, or self-renewal is improved in a subject.  However, it does not state that it is in subject, but rather in comparison to a control cell population.  As such, it is not apparent if the above limitation refers to the test cell population as compared to the control cell population or refers to test subject as compared to control subject. 
  	Claims 3 and 4 depend upon claim 2.  As such, these claims have the indefinite limitations of claim 2.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632